Citation Nr: 1244422	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include an anxiety disorder other than PTSD, and a depressive disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974, to October 1974, and from November 1974, to July 1994. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran filed Notices of Disagreement in July 2008 and October 2009.  The Veteran was provided with Statements of the Case in December 2008 and October 2010, with Supplemental Statements of the Case provided in July 2009 and October 2010.  In a January 2009 and November 2010 VA Form 9, the Veteran perfected an appeal with regard to the issues currently before the Board. 

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the claims file.

The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA treatment records since the Veteran filed his claim of entitlement to service connection for PTSD in January 2009 show diagnoses of an anxiety disorder other than PTSD, a panic disorder without agoraphobia, and a depressive disorder with psychotic features.  Given these records, the Veteran's specific claim of entitlement to service connection for PTSD is considered a claim of entitlement to service connection for any psychiatric disorder that has been diagnosed.  Id.   

A review of the Virtual VA paperless claims processing system revealed electronic copies of VA Medical Center outpatient treatment records dated from August 1998 to January 2012 that are pertinent to the present appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record shows that a right knee disorder, manifested by patellofemoral pain syndrome, is unrelated to the Veteran's military service, or any event or injury in service.

2.  A current diagnosis of PTSD is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in letters dated April 2008, and January 2009, that contained all of the required notice.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23  (Fed. Cir. 2010).  The Veteran's SSA records have been obtained and associated with the claims file.   Additionally, VA provided the Veteran with medical examinations that were adequate because the examiners reviewed the claims file, took full medical histories, conducted the appropriate diagnostic testing, and provided a rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  	

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

Right Knee Disorder

The Veteran is seeking entitlement to service connection for a right knee disorder.  The Veteran, in the subjective history of his August 2012 VA examination, as well as prior VA outpatient treatment notes and his September 2011 Board hearing, claims that he stepped into a hole on a land navigation course in 1976 and twisted his knee.  He sought medical attention and was given conservative treatment.  At the Board hearing, the Veteran further stated that he endured pain as result of this injury and that it has continually worsened to the present.

A review of the Veteran's STRs confirms that the Veteran was treated for a knee injury, which was noted as a MCL sprain.  Records in 1978 showed minimal residual stiffness with a normal gait.  X-rays showed Pelligrini-Stieda calcification of the MCL of the right knee.  STRs reflect that the Veteran was last seen for this condition in 1980, when it noted calcification in the MCL. The Veteran's 1974 enlistment examination and 1994 retirement examination are negative for a discussion of any knee disorder.

The claims file also contains records of the Veteran's treatment at the VA Medical Center.  While these records show complaints of right knee pain, they do not contain any statements regarding the relationship of such pain to the Veteran's military service.  The only statements regarding etiology appear via the Veteran's subjective history provided to the treating physicians.  Further, X-rays revealed minimal degenerative changes, within normal limits for the Veteran's age.

The Veteran was administered a VA examination in May 2008.  At this examination, it was noted that the Veteran had complained of pain and that his knee going out.  The Veteran related these complaints to an injury he had sustained in the military in the late 1970s.  The examiner diagnosed the Veteran with quadriceps tendinitis of the right knee and a healed old medial collateral ligament strain.  Upon review of the claims file, the examiner opined that the medial collateral ligament strain had been healed for quite some time and that the Veteran's currently diagnosed quadriceps tendinitis was not related in any way.

The Veteran was administered an additional VA examination in August 2012.  At this examination, the Veteran again related his right knee pain to an injury stepping into a hole in the military.  He stated that this condition has continued to bother him over the years.  The examiner diagnosed an old healed right MCL sprain and patellofemoral pain syndrome in the right knee.  Upon review of the claims file, the examiner opined that it is as likely as not that the Veteran has patellofemoral pain syndrome in his right knee that is the source of his present complaints.  The examiner stated that, despite the evidence of mild calcification of the Veteran's MCL strain, the injury from the military is healed and there is not a nexus between that healed injury and the Veteran's current patellofemoral pain syndrome.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a right knee disorder, so the appeal must be denied.  The VA examination conducted in August 2012 found that the right knee injury sustained by the Veteran during service had resolved with no residual disability. As the  veteran is not a medical professional he is not competent to relate his current right knee symptoms to the condition noted in service. Further, although the Veteran has given a history of experiencing right knee symptoms since the episode during service, his contentions in this regard are not credible. Service treatment records do not indicate that he sought treatment for right knee problems during the final 10 years plus he remained in service and no mention was made of a right knee condition was when he was examined for retirement in 1994. In addition, the examiner who conducted ther VA examination in May 2008 found that that the MCL injury in service had been healed for quite some time. Accordingly, the Board finds that service connection on the basis of continuity of symptomatology is not in order. In summary, the medical evidence of record shows that the Veteran's current complaints are attributable to a diagnosis of patellofemoral pain syndrome, which has been determined to be unrelated to the Veteran's healed MCL strain or any other injury or incurrence in service.  

PTSD

In addition to the requirements referenced in the legal criteria above, service connection for PTSD also requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).  There are several different avenues for substantiating an in-service stressor: (1) where PTSD is diagnosed during service; (2) where the Veteran engaged in combat with the enemy; (3) where the Veteran was a prisoner-of-war; (4) where there was an in-service personal assault; (5) where the alleged stressor has been verified; and (5) where there are lay statements regarding the stressor that is related to a fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(1)-(4); Stressor Determinations, 75 Fed. Reg. 39,843, 39,852.  The procedures and regulations governing each avenue are slightly different. 

Here, the Veteran has alleged a psychiatric disorder, including PTSD, due to the following stressors: 1)witnessing chopped up officers in Korea, 2) the Veteran's unit being placed on high alert orders after the incident in Korea, and 3) witnessing the aftermath of a vehicle accident. The evidence of record does not show, and the Veteran has not alleged, that he participated in combat with the enemy, that he was a prisoner of war, or that he was subject to personal assault.  However, the Veteran's stressors are shown to be related to a fear of hostile military or terrorist activity.  Accordingly, the Veteran's stressors were conceded.

A review of the Veteran's STRs was absent for a discussion of treatment or diagnoses of PTSD or any acquired psychiatric disorder.  However, the Veteran's claims file contains records relating to psychiatric treatment and diagnoses post-service from the VA Medical Center and SSA.  In these records, the Veteran has reported numerous symptoms, including depression, anxiety, hypervigilance, nightmares, and hallucinations.  Although it is noted that PTSD was considered in several cases, the Veteran was not given a definitive diagnosis.  Rather, the Veteran was diagnosed with a number of different psychiatric conditions, to include alcohol dependence, substance abuse, anxiety disorder other than PTSD, a depressive disorder with psychotic features, and a panic disorder without agoraphobia. 

The Veteran was provided with a VA psychiatric examination on August 2012.  At the examination, the examiner noted the Veteran's history of treatment for substance abuse and depression since 1998.  It was noted that the Veteran has never been provided with a diagnosis of PTSD.  The Veteran reported nightmares, anger, an exaggerated startle response, trust issues, hallucinations, and homicidal ideations.  The Veteran reported the stressor of witnessing the aftermath of officers being chopped up in Korea.  The examiner stated that this stressor is adequate to support a diagnosis of PTSD and that it is related to the Veteran's fear of hostile military or terrorist activity.  Upon evaluation of the DSM IV criteria for PTSD, the Veteran only met the elements of being exposed to a traumatic event, persistently re-experiencing the event via distressing dreams, and persistent symptoms of increased arousal via hypervigilance and exaggerated startle response.  As such, the examiner found that the Veteran did not meet the full criteria for a diagnosis of PTSD.  The Veteran was diagnosed with alcohol dependence and given a Global Assessment of Function (GAF) score of 60.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally performing satisfactorily, with normal routine behavior, self care, and conversation.  The examiner did not discuss the relationship of the Veteran's alcohol dependence to military service or prior psychiatric diagnoses in relation to the symptoms noted on the examination.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  The evidence does not  show that there is a current disability, as the medical evidence of record does not show a diagnosis of PTSD.  While the Veteran has presented a valid stressor and he has some of the symptoms associated with PTSD, he does not meet the full requirement for a diagnosis in accordance with the DSM IV.  

A consideration of an acquired psychiatric disorder, other than PTSD, is discussed in further detail in the REMAND portion below. 


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Appellant's claims.  Specifically, a remand is required to obtain an addendum opinion.

Remand is required to obtain an addendum opinion to the August 2012 VA examination.  The Veteran's VA outpatient treatment records show that he has been treated for a variety of psychiatric disorders, to include an anxiety disorder other than PTSD, a depressive disorder with psychotic features, and, most recently per a January 2012 VA outpatient treatment record, a panic disorder without agoraphobia.  The August 2012 VA examination only discussed the Veteran's diagnosed alcohol dependence, without discussing the other psychiatric diagnoses of record in relation to the Veteran's symptoms.  The examiner did, however, discuss symptoms such as disturbing dreams, hypervigilance, and exaggerated startle response.  These same symptoms have appeared in VA outpatient treatment notes in which the Veteran has previously been diagnosed with an anxiety disorder.  However, the examiner did not attribute these symptoms to the Veteran's alcohol dependence or any other psychiatric disorder.  It appears that the discussion of these symptoms only occurred within the context of attempting to diagnose or rule out PTSD.

As such, an addendum opinion is required to address the symptoms noted on the August 2012 VA examination report and reconcile their presence with the previous psychiatric diagnoses of record.  The examiner should specifically attribute these symptoms to one of the Veteran's psychiatric diagnoses or explain why they are not a manifestation of a current psychiatric disorder.  Particular attention should be given to the diagnoses of anxiety disorder other than PTSD, a depressive disorder with psychotic features, and a panic disorder without agoraphobia as found in VA treatment records and SSA records.

Additionally, as this case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained. The Board observes that the Veteran has received VA treatment for his psychiatric disorders and records of his VA care, dated since January 2012, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional records are associated with the claims file, contact the examiner who conducted the August 2012 VA psychiatric examination and obtain an addendum opinion in order to determine the etiology of any acquired psychiatric disorder, other than PTSD. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder, other than PTSD, that was related to military service, to include anxiety disorder other than PTSD, a depressive disorder with psychotic features, and/or a panic disorder without agoraphobia.  The Veteran's lay statements regarding continuity of symptoms from service to present must also be taken into consideration.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


